ORDER

This case is before us on remand from the United States Supreme Court. eBay Inc. et al. v. MercExchange, L.L.C., — U.S.-, 126 S.Ct. 1837, 164 L.Ed.2d 641 (2006). After holding that both the district court and this court failed to apply “the traditional four-factor framework that governs the award of injunctive relief,” the Supreme Court vacated the judgment of this court “so that the District Court may apply that framework in the first instance.” Id. at-, 126 S.Ct. 1837. The Court added that “the decision whether to grant or deny injunctive relief rests within the equitable discretion of the district courts, and that such discretion must be exercised consistent with the traditional principles of equity, in patent disputes no less than in other cases governed by such standards.” Id.
The Supreme Court’s mandate indicates that the case is remanded to us so as to enable the district court to apply the proper framework for considering injunctive relief “in the first instance.” That directive is best honored by remanding this case to the district court without further proceedings in this court at this time. The district court’s decision whether to grant or deny injunctive relief will, of course, be subject to further review by this court.
Accordingly,
IT IS ORDERED THAT:
The judgment of the district court is vacated and the case is remanded to the district court for further proceedings consistent with the opinion of the United States Supreme Court in eBay Inc. et al. v. MercExchange, L.L.C., (2006).